 



(Exhibit 10.2)

Amendment to
Standard & Poor’s Savings Incentive Plan Supplement (the “Plan”)

(Including amendments through February 2003)

     1. Effective as of January 1, 2005, in Section 4.01(a) of the Plan,
immediately following the second sentence, the following sentence is inserted:

“Furthermore, notwithstanding anything in the Plan to the contrary, no credit
shall be made to the Account of a Participant for any taxable year beginning on
or after January 1, 2005, during which the Participant makes an election to
increase such Tax-Deferred Contributions unless such Tax-Deferred Contributions,
at the rate in effect on March 16, 2005, for the taxable year beginning on
January 1, 2005, and on January 1 of each taxable year thereafter, would have
been made in an amount equal to the limitation on elective deferrals for such
taxable year under Section 402(g)(1) of the Code or would have been made on
behalf of the Participant in such amount in the absence of the limitations of
Section 415 of the Code (or any successor provision thereof) or any provision of
SIP implementing such limitation.”

     2. Except as expressly amended hereby, the Plan is ratified and confirmed
in all respects.

36